DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of species XIX (Figs. 25A-J) in the reply filed on October 27, 2022 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 4 and 15 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  These claims expand the cut depth percentages of the claim from which they depend, and thus do not further the claims from which they depend.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6, 10 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Nyman et al. (Nyman) US 2016/0184551 A1 in view of Hannon et al. (Hannon) US 2015/0297863 A1.
Regarding claim 1, Nyman discloses a catheter (catheter 1, P0068 as illustrated in Fig. 1) comprising: an elongate body (elongate shaft 3, P0068) having a proximal segment (proximal segment, see annotated Fig. 1 below) and a distal segment (distal segment, see annotated Fig. 1 below); a first lumen (lumen, P0068) defined by the elongate body; and at least one anterior flexibility region (anterior flexibility region, see annotated Fig. 1 below, which is approximately the length of the catheter that includes the drainage aperture 4) on or in the distal segment of the elongate body, wherein the at least one anterior flexibility region: extends from an anterior external surface (anterior external surface, see annotated Fig. 1 below) of the elongate body and at least partially circumferentially into an inner sidewall (inner sidewall, see annotated Fig. 1 below) of the first lumen; and wherein the distal segment is configured to passively bend anteriorly when advanced through a curved pathway (the distal segment if fully capable of passively bending anteriorly when advanced through a curved pathway).  

    PNG
    media_image1.png
    944
    686
    media_image1.png
    Greyscale

Nyman does not teach the anterior flexibility region having a cut depth percentage of about 40% to about 50% of an outer diameter of the elongate body.
However, Hannon teaches a urinary catheter  having a cut depth percentage of about 40% to about 50% of an outer diameter of the elongate body (50%, each cut or slit 26 may vary, but in the illustrated embodiment each cut or slit 26 extends approximately half way through the body 10, P0042).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to increase the cut depth percentage of Nyman to that of Hannon as a simple substitution of one known aperture cut depth for another to achieve the predictable result of draining urine from the bladder, Hannon P0049.
Hannon teaches that each cut or slit 26 comprises the absence of material (P0042), but does not explicitly teach a percent volume of material removed of about 20% to about 40% of the anterior flexibility region.  The specification does not indicate that the claimed range of material removed is critical.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to remove 20% to about 40% of the anterior flexibility region material, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 2, Nyman in view of Hannon teaches the catheter of claim 1, wherein a force to bend the at least one anterior flexibility region is less than the force to bend a portion of the elongate body that does not include the at least one anterior flexibility region (Hannon, the cuts or slits 26 define bending points, P0041).  
Regarding claim 3, Nyman in view of Hannon teaches the catheter of claim 1, wherein a force to bend the distal segment anteriorly is less than the force to bend the distal segment posteriorly (Hannon, the cuts or slits 26 define bending points, P0041).  
Regarding claim 4, Nyman in view of Hannon teaches the catheter of claim 1, wherein the at least one anterior flexibility region has a cut length percentage of about 10% to about 90% (Hannon 50%, each cut or slit 26 may vary, but in the illustrated embodiment each cut or slit 26 extends approximately half way through the body 10, P0042).  
Regarding claim 6, Nyman in view of Hannon teaches the catheter of claim 1, except for wherein a distal tip of the distal segment is tapered such that a ratio of the outer diameter of the elongate body to an outer projected thickness of the distal tip of the distal segment is about 1.0:0.8 to about 1.0:0.2.  The specification does not indicate that this ratio is critical.  Additionally, Nyman teaches that the tip outer diameter dT is at all places equal to or lower than the outer diameter d of the tubular shaft.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to reduce the projected thickness of the distal tip relative to the outer diameter as claimed, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 10, Nyman in view of Hannon teaches the catheter of claim 1, further comprising at least one posterior flexibility region on or in the distal segment (Hannon, Fig. 1 showing both anterior and posterior cuts or slits 26).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the catheter to include posterior cuts or slits for the purpose allowing for bending points in the posterior direction as well for increased drainage and flexibility.
Regarding claim 13, Nyman discloses a catheter comprising (claim limitations mapped as claim 1 above, unless otherwise noted below): an elongate body having a proximal segment and a distal segment; a lumen defined by the elongate body; and at least one anterior flexibility region on or in the distal segment of the elongate body, wherein the at least one anterior flexibility region: extends through an anterior external sidewall of the elongate body, circumferentially about an inner sidewall of the lumen; and wherein the distal segment is configured to passively bend anteriorly when advanced through a curved pathway.  
Nyman does not teach the anterior flexibility region extends into a luminal surface of a posterior sidewall of the elongate body, and has a cut depth percentage of about 80% to about 95% of an outer diameter of the elongate body.
However, Hannon teaches a urinary catheter with cuts or slits 26 for urine drainage (P0049) having a cut depth percentage, which is the degree to which cuts or slits 26 extend toward the axis of the body 10, that may vary (P0042), and that the flexibility/rigidity characteristics of a catheter having cuts or slits 26 depends upon the configuration of the cuts or slits 26, P0045.  Applicant does not indicate that the claimed cut depth is critical.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to increase the cut depth percentage as claimed so that the anterior flexibility region extends into a luminal surface of a posterior sidewall of the elongate body, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Hannon teaches that each cut or slit 26 comprises the absence of material (P0042), but does not explicitly teach a percent volume of material removed of about 20% to about 40% of the anterior flexibility region.  The specification does not indicate that the claimed range of material is critical.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to remove 20% to about 40% of the anterior flexibility region material, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 14, Nyman in view of Hannon teaches the catheter of claim 13, except for wherein a distal tip of the distal segment is tapered such that a ratio of the outer diameter of the elongate body to an outer projected thickness of the distal tip of the distal segment is about 1.0:0.8 to about 1.0:0.2.  The specification does not indicate that this ratio is critical.  Additionally, Nyman teaches that the tip outer diameter dT is at all places equal to or lower than the outer diameter d of the tubular shaft.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to reduce the projected thickness of the distal tip as claimed, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 15, Nyman in view of Hannon teaches the catheter of claim 13, wherein the at least one anterior flexibility region has a cut length percentage of about 10% to about 90% (Hannon, 50%, each cut or slit 26 may vary, but in the illustrated embodiment each cut or slit 26 extends approximately half way through the body 10, P0042).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Nyman in view of Hannon in view of Walls et al. (Walls) US 2005/0192560 A1.
Regarding claim 5, Nyman in view of Hannon teaches the catheter of claim 1, wherein the catheter is a urinary catheter.
Nyman in view of Hannon does not teach the catheter comprising: a retention balloon disposed about at least a portion of the distal segment of the elongate body, and a second lumen defined by the elongate body and configured to inflate the retention balloon.  
However, Walls teaches a urology catheter comprising: a retention balloon (cuff 50, P0052, may include a balloon P00053) disposed about at least a portion of the distal segment of the elongate body, and a second lumen (inflation lumen 32, P0042) defined by the elongate body (Fig. 2) and configured to inflate the retention balloon (P0053).  

It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the catheter of Nyman in view of Hannon with the cuff and inflation lumen of Walls for the purpose of retaining the catheter within the bladder, Walls P0053.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Nyman in view of Hannon in view of DeMarchi et al. (DeMarchi) US 2005/0256452 A1.
Regarding claim 7, Nyman in view of Hannon teaches the catheter of claim 1, wherein the at least one anterior flexibility region comprises a plurality (Nyman, one or more drainage apertures 4 in a forward end of the catheter, P0068) of anterior flexibility regions (Hannon, Fig. 1 showing apertures positioned on an anterior region) on or in the distal segment.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the catheter with additional drainage apertures to improve drainage and to align the additional drainage apertures on the same side (anterior side) of the catheter for the purpose of providing for improved flexibility/rigidity characteristics, P0004.
Hannon teaches that the configuration of each cut or slit 26 may vary, P0042.
 Nyman in view of Hannon does not explicitly teach the catheter such that a distal most anterior flexibility region of the plurality of anterior flexibility regions has a second cut depth percentage that is greater than the cut depth percentage of the at least one anterior flexibility region.  
However, DeMarchi teaches a steerable vascular sheath as shown in Fig. 9 and described in P0094 such that a distal most anterior flexibility region of the plurality of anterior flexibility regions has a second cut depth percentage that is greater than the cut depth percentage of the at least one anterior flexibility region (the distal end 150 has deeper and wider notches 108, P0094).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the flexibility regions of Nyman in view of Hannon as taught by DeMarchi for the purpose of having the distal end bend first, as taught by DeMarchi P0094.
Regarding claim 9, Nyman in view of Hannon in view of DeMarchi teaches the catheter of claim 7, except for wherein the second cut depth percentage of the distal most anterior flexibility region is about 80% to about 95% of the outer diameter of the elongate body.  The specification does not indicate that the claimed cut depth is critical.  DeMarchi teaches that the degree of deflection varies based upon the size of the notches or slits, P0093.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to increase the cut depth as claimed, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Nyman in view of Hannon in view of DeMarchi in view of Cabiri, US 2013/0304034 A1.
Regarding claim 8, Nyman in view of Hannon in view of DeMarchi teaches the catheter of claim 7, wherein the distal most anterior flexibility region extends from the anterior external surface of the elongate body, circumferentially about the inner sidewall of the first lumen.
Nyman in view of Hannon in view of DeMarchi does not teach wherein the anterior flexibility region extends into a luminal surface of a posterior sidewall of the elongate body.
However, Cabiri teaches a steering tool wherein the anterior flexibility region extends into a luminal surface of a posterior sidewall of the elongate body (Fig. 1A and P0027).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the apertures of Nyman in view of Hannon in view of DeMarchi as taught by Cabiri for the purpose of controlling manipulation of the device as taught by Cabiri P0025.
Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Nyman in view of Hannon in view of Paskar 2003/0199960 A1.
Regarding claim 11, Nyman in view of Hannon teaches the catheter of claim 10.
Hannon teaches that the cuts or slits 26 may be shallow, defining grooves that extend only partially through the thickness of the wall of the body10, rather than passing entirely through the wall, P0042.
Nyman in view of Hannon does not teach wherein the at least one posterior flexibility region comprises a groove in an inner sidewall of the first lumen of elongate body.
However, Paskar teaches a catheter wherein the thickness of the inner sidewall is reduced to increase flexibility, Fig. 9 and P0079.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the catheter with grooves as taught by Hannon to be positioned on the inner sidewall as taught by Paskar as an alternative location for achieving increased flexibility of the catheter, as taught by Paskar P0079.
Regarding claim 12, Nyman in view of Hannon in view of Paskar teaches the catheter of claim 11, except for wherein the groove in the posterior portion of the inner sidewall of the first lumen has a posterior cut depth percentage of about 5% to about 20% of a wall thickness of the elongate body.  Applicant has not indicated that the claimed range is critical.  Hannon teaches that a groove is shallower than a cut or slit, and extends partially through the wall, P0042.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to extend the groove cut depth percentage as claimed, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A DOUBRAVA whose telephone number is (408)918-7561. The examiner can normally be reached M-F 9-5 Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.A.D./Examiner, Art Unit 3783                                                                                                                                                                                                        
/LAURA A BOUCHELLE/Primary Examiner, Art Unit 3783